 


109 HRES 325 IH: Honoring the spiritual leadership of Archbishop Iakovos to Greek Orthodox Christians in the Western Hemisphere.
U.S. House of Representatives
2005-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 325 
IN THE HOUSE OF REPRESENTATIVES 
 
June 16, 2005 
Mr. Fossella (for himself, Mr. Bilirakis, Mrs. Maloney, Mr. Ryan of Ohio, Mr. Peterson of Minnesota, Mr. McNulty, Mr. Andrews, Mr. Rangel, Mr. Kuhl of New York, Mr. Davis of Illinois, Mr. Rothman, Ms. Watson, Mr. Frelinghuysen, Mr. Holt, Mr. McGovern, Mr. Pallone, Mr. Lantos, Mr. Scott of Virginia, Mr. Menendez, and Mr. McCotter) submitted the following resolution; which was referred to the Committee on Government Reform 
 
RESOLUTION 
Honoring the spiritual leadership of Archbishop Iakovos to Greek Orthodox Christians in the Western Hemisphere. 
 
Whereas Archbishop Iakovos, spiritual leader of Greek Orthodox Christians in the Western Hemisphere from 1959 to 1996, passed away on April 10, 2005, at the age of 93; 
Whereas Archbishop Iakovos was born Demetrios Coucouzis on the Island of Imvros, and he enrolled in the Ecumenical Patriarchal Theological School at Halki at the age of 15; 
Whereas after graduating with high honors, Demetrios Coucouzis was ordained Deacon in 1934, taking the ecclesiastical name Iakovos, and five years after his ordination, he received an invitation to serve as Archdeacon to the late Archbishop Athenagoras, the Primate of North and South America from 1949 through 1972 who later became the Ecumenical Patriarch of Constantinople; 
Whereas Father Iakovos was ordained to the priesthood in 1940 in Lowell, Massachusetts, and he served at St. George Church in Hartford, Connecticut, while teaching and serving as assistant dean of the Holy Cross Greek Orthodox Theological School, which was then in Pomfret, Connecticut, and is now in Brookline, Massachusetts; 
Whereas in 1941, Father Iakovos was named Preacher at Holy Trinity Cathedral in New York City and in the summer of 1942 he served as temporary Dean of St. Nicholas Church in St. Louis, Missouri; 
Whereas in 1942, he was appointed Dean of the Annunciation Greek Orthodox Cathedral in Boston and remained there until 1954, and in 1945 he earned a Master of Sacred Theology Degree from Harvard University; 
Whereas in 1954, Father Iakovos was ordained Bishop of Melita by his spiritual father and mentor, Ecumenical Patriarch Athenagoras, for whom he served four years as personal representative of the Patriarchate to the World Council of Churches in Geneva, during which time he was elevated to the rank of Metropolitan; 
Whereas on February 14, 1959, the Holy Synod of the Ecumenical Patriarchate elected Metropolitan Iakovos as successor to Archbishop Michael, who died July 15, 1958, as Primate of the Greek Orthodox Church in the Americas; 
Whereas when Archbishop Iakovos was enthroned April 1, 1959, at Holy Trinity Cathedral in New York City, he assumed responsibility for what has grown to over 550 parishes in the United States and ushered in a new era for Greek Orthodoxy in America; 
Whereas Archbishop Iakovos had the courage to walk hand in hand with Dr. Martin Luther King, Jr., in Selma, Alabama, a historic moment for the United States, which was captured on the cover of LIFE Magazine on March 26, 1965, and he vigorously supported the passage of the Civil Rights Act of 1964, exclaiming upon its passage, Glory to the Most High! May this mark the beginning of a new age for all humankind, an era when the Word of God charts and guides our lives;  
Whereas Archbishop Iakovos was deeply respected by all religious leaders in the United States when he retired at the age of 85 on July 29, 1996, and his 37 years of service were distinguished by his leadership in furthering religious unity, revitalizing Christian worship, and championing human and civil rights; 
Whereas Archbishop Iakovos was the recipient of the Presidential Medal of Freedom, the Nation's highest civilian honor, which was bestowed by President Jimmy Carter on June 9, 1980; 
Whereas although Archbishop Iakovos was a United States citizen only since 1950, he was a role model for American Greek Orthodox Christians; and 
Whereas the thorough commitment of Archbishop Iakovos to the vital democracy of his adopted country did not lead him to abandon the ageless values of Greek culture or the spiritual and ecclesiastical roots of Greek Orthodoxy in the Church of Constantinople: Now, therefore, be it 
 
That the House of Representatives honors the spiritual leadership of Archbishop Iakovos to Greek Orthodox Christians in the Western Hemisphere. 
 
